DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/18/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the incorrect Foreign Document Number, H10-057494, is not a known document number.  It has been placed in the application file, but reference number H10-057494 has not been considered as to the merits due to the typographical error.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract is 153 words and the abstract contains the phrase “Disclosed herein is”.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segi (US Foreign Patent EP 3088036 A1) in view of Ito (Foreign Patent JP 2013042841 A1) in view of Keith (US Patent US 5156594 A).
Regarding Claim 1, Segi discloses a catheter (Fig. 2 and 5A), comprising: an outer shaft (Fig. 5a, outer shaft 30); and an inner shaft (Fig. 5a, inner shaft 450) that is disposed inside the outer shaft (Fig. 5a, outer shaft 30), wherein the inner shaft (Fig. 5a, inner shaft 450) includes: a first shaft part (Fig. 5a, distal shaft part 451) that is made of a first resin (Col. 9, ln. 9-11), a second shaft part (Fig. 5a, proximal shaft part 452) that is made of a second resin (Col. 9, ln. 9-11), harder than the first resin (Col. 9, ln. 9-11), and provided on a proximal end (Col. 9, ln. 2-4) of the first shaft part (Fig. 5a, distal shaft part 451), and a large diameter portion (Fig. 5a, distal step 453) that is provided between the first shaft part (Fig. 5a, distal shaft part 451) and the second shaft part (Fig. 5a, proximal shaft part 452) so that a proximal end portion (Col. 9, lns. 14-15) of the first shaft part (Fig. 5a, distal shaft part 451) and a distal end portion (Col. 9, lns. 12-14) of the second shaft part (Fig. 5a, proximal shaft part 452) overlap (Fig. 5a, distal step 453) and has an outer diameter (Fig. 5a, distal step 453) larger than an outer diameter (Col. 9, lns. 4-8) of the first shaft part (Fig. 5a, distal shaft part 451) and an outer diameter (Col. 9, lns. 4-8) of the second shaft part (Fig. 5a, proximal shaft part 452).  But Segi does not disclose the large diameter portion includes a joint part joining the outer shaft and the inner shaft to each other.
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).

	Furthermore, Keith teaches forming a joint part (See Examiner’s Annotated Figure 1 below) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) where the diameter increases (See Examiner’s Annotated Figure 1 below).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Segi in view of Ito with the teachings of Keith since Keith teaches that the larger diameter portion of an inner shaft provides a sufficient attachment point for joining to an outer diameter shaft.

    PNG
    media_image1.png
    475
    580
    media_image1.png
    Greyscale


Regarding Claim 2, Segi in view of Ito in view of Keith teaches the catheter according to claim 1, Segi further discloses wherein the diameter portion (Fig. 5a, distal step 453 of Segi) is formed so that the proximal end portion (Col. 9, lns. 12-15 of Segi) of the first shaft part (Fig. 5a, distal shaft part 451 of Segi) covers (Col. 9, lns. 12-15 of Segi) the distal end portion (Col. 9, ln. 2-4 of Segi) of the second shaft part (Fig. 5a, proximal shaft part 452 of Segi), except Segi does not disclose the outer shaft is joined to the proximal end portion of the first shaft part at the large diameter portion.
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Segi by incorporating the teachings of Ito such that the inner shaft is joined to the outer shaft to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
	Furthermore, Keith teaches forming a joint part increases (See Examiner’s Annotated Figure 1 above) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft where the diameter increases (See Examiner’s Annotated Figure 1 above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Segi in view of Ito with the 
Regarding Claim 3, Segi in view of Ito in view Keith teaches the catheter according to claim 1, Segi further discloses wherein the large diameter portion (Fig. 5b, distal step 553 of Segi) is formed so that the distal end portion (Col. 9, lns. 43-46 of Segi) of the second shaft part (Fig. 5b, proximal shaft part 452) covers (Col. 9, lns. 43-46 of Segi) the proximal end portion (Col. 9, lns. 43-46 of Segi) of the first shaft part (Fig. 5b, distal shaft part 451).  But, Segi does not disclose the outer shaft is joined to the distal end portion of the second shaft part at the large diameter portion.
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Segi by incorporating the teachings of Ito such that the inner shaft is joined to the outer shaft to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
	Furthermore, Keith teaches forming a joint part increases (See Examiner’s Annotated Figure 1 above) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft where the diameter increases (See Examiner’s Annotated Figure 1 above).


Regarding Claim 4, Segi in view of Ito in view of Keith teaches the catheter according to claim 1, However, the embodiments of figure 5a of Segi does not expressly show wherein the inner shaft further includes a reinforcing layer that extends from the first shaft part through the large diameter portion to the second shaft part and is wound by strands having a gap between the adjacent strands.
However, the embodiment of figure 7 of Segi does disclose a reinforcing layer (Figure 7, coil body 758 of Segi) that extends from the first shaft part (Fig. 7, second shaft part 752 of Segi) through the large diameter portion (Fig. 7, distal step 753 of Segi) to the second shaft part (Fig. 7, third shaft part 754 of Segi) and is wound by strands (Col. 3, ln. 42-44 of Segi) having a gap between the adjacent strands (Fig. 7, coil body 758 of Segi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the embodiment of figure 5a of Segi by incorporating the embodiment of the reinforcing layer of figure 7 of Segi, in order to provide increased rigidity of the proximal or distal step (Col. 3, lns. 45-47 of Segi).
Regarding Claim 5, Segi in view of Ito in view of Keith teaches the catheter according to claim 4, but the embodiment of figure 5a of Segi does not expressly show wherein the large 
However, the embodiment of figure 7 of Segi does discloses shafts joining (Col. 10, lns. 53-Col. 11, lns. 6 of Sego) in a state of entering the gap between the strands (Fig. 7, coil body 758 of Segi) wherein the large diameter portion (Fig. 7, distal step 753 of Segi), the proximal end portion of the first shaft part (Fig. 7, second shaft part 752 of Segi) is joined to the distal end portion of the second shaft part (Fig. 7, third shaft part 754 of Segi) to increase the rigidity of the proximal or distal step (Col. 11, lns. 7-10 of Segi). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the embodiment of figure 5a of Segi by incorporating the embodiment of the shafts joining in a state of entering the gap between the strands of figure 7 of Segi, in order to provide increased rigidity of the proximal or distal step (Col. 11, lns. 7-10 of Segi).
Regarding Claim 6, The product-by-process limitation of “wherein the large diameter portion is formed by irradiation with laser light from outside of the outer shaft,” would not be expected to impart distinctive structural characteristics to the large diameter portion of the catheter.
Therefore, Segi in view of Ito in view of Keith teaches the catheter according to claim 1, and Segi further discloses the balloon catheter has a large diameter portion (Fig. 5b, distal step 553 of Segi).
Regarding Claim 7, The product-by-process limitation of “wherein the joint part is formed by joining the outer shaft and the inner shaft to each other using an adhesive,” would 
Therefore, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 1, Keith further teaches wherein the joint part is formed by joining the outer shaft (Fig. 2, outer sleeve 82 of Keith) and the inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) to each other by bonding (Col. 7, lns. 34-37 of Keith).  
Regarding Claim 8, Segi discloses a balloon catheter (Fig. 2 and 5A), comprising: a balloon (Fig. 2, balloon 20); an outer shaft (Fig. 5a, outer shaft 30) that is joined to a proximal end (Fig. 2, rear end attachment part 23) of the balloon (Fig. 2, balloon 20); and an inner shaft (Fig. 5a, inner shaft 450) that is disposed inside the outer shaft (Fig. 5a, outer shaft 30) and joined to a distal end (Fig. 2, distal end attachment part 22) of the balloon (Fig. 2, balloon 20), wherein the inner shaft (Fig. 5a, inner shaft 450) includes: a first shaft part (Fig. 5a, distal shaft part 451) that is made of a first resin (Col. 9, ln. 9-11), a second shaft part (Fig. 5a, proximal shaft part 452) that is made of a second resin (Col. 9, ln. 9-11), harder than the first resin (Col. 9, ln. 9-11), and provided on a proximal end (Col. 9, ln. 2-4) of the first shaft part (Fig. 5a, distal shaft part 451), and a large diameter portion (Fig. 5a, distal step 453) that is provided between the first shaft part (Fig. 5a, distal shaft part 451) and the second shaft part (Fig. 5a, proximal shaft part 452) so that a proximal end portion (Col. 9, lns. 14-15) of the first shaft part (Fig. 5a, distal shaft part 451) and a distal end portion (Col. 9, lns. 12-14) of the second shaft part (Fig. 5a, proximal shaft part 452) overlap (Fig. 5a, distal step 453) and has an outer diameter larger (Fig. 5a, distal step 453) than an outer diameter (Col. 9, lns. 4-8) of the first shaft part (Fig. 5a, distal shaft part 451) and an outer diameter (Col. 9, lns. 4-8) of the second shaft part (Fig. 5a, 
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Segi by incorporating the teachings of Ito such that the inner shaft is joined to the outer shaft to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
	Furthermore, Keith teaches forming a joint part increases (See Examiner’s Annotated Figure 1 above) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft where the diameter increases (See Examiner’s Annotated Figure 1 above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Segi in view of Ito with the teachings of Keith since Keith teaches that the larger diameter portion of an inner shaft provides a sufficient attachment point for joining to an outer diameter shaft.
Regarding Claim 9, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 8, Segi further discloses wherein the large diameter portion (Fig. 5a, distal step 453 of Segi) is formed so that the proximal end portion (Col. 9, lns. 12-15 of Segi) of the first shaft part (Fig. 5a, distal shaft part 451 of Segi) covers (Col. 9, lns. 12-15 of Segi) the distal 
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Segi by incorporating the teachings of Ito such that the inner shaft is joined to the outer shaft to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
	Furthermore, Keith teaches forming a joint part increases (See Examiner’s Annotated Figure 1 above) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft where the diameter increases (See Examiner’s Annotated Figure 1 above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Segi in view of Ito with the teachings of Keith since Keith teaches that the larger diameter portion of an inner shaft provides a sufficient attachment point for joining to an outer diameter shaft.
Regarding Claim 10, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 8, Segi further discloses wherein the large diameter portion (Fig. 5b, distal 
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Segi by incorporating the teachings of Ito such that the inner shaft is joined to the outer shaft to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
	Furthermore, Keith teaches forming a joint part increases (See Examiner’s Annotated Figure 1 above) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft where the diameter increases (See Examiner’s Annotated Figure 1 above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Segi in view of Ito with the teachings of Keith since Keith teaches that the larger diameter portion of an inner shaft provides a sufficient attachment point for joining to an outer diameter shaft.
Regarding Claim 11, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 8, However, the embodiments of figure 5a of Segi does not expressly show wherein the inner shaft further includes a reinforcing layer that extends from the first shaft part through the large diameter portion to the second shaft part and is wound by strands having a gap between the adjacent strands. 
However, the embodiment of figure 7 of Segi does disclose a reinforcing layer (Figure 7, coil body 758 of Segi) that extends from the first shaft part (Fig. 7, second shaft part 752 of Segi) through the large diameter portion (Fig. 7, distal step 753 of Segi) to the second shaft part (Fig. 7, third shaft part 754 of Segi) and is wound by strands (Col. 3, ln. 42-44 of Segi) having a gap between the adjacent strands (Fig. 7, coil body 758 of Segi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the embodiment of figure 5a of Segi by incorporating the embodiment of the reinforcing layer of figure 7 of Segi, in order to provide increased rigidity of the proximal or distal step (Col. 3, lns. 45-47 of Segi).
Regarding Claim 12, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 11, but the embodiment of figure 5a of Segi does not expressly show wherein the large diameter portion, the proximal end portion of the first shaft part is joined to the distal end portion of the second shaft part in a state of entering the gap between the strands.
However, the embodiment of figure 7 of Segi does discloses shafts joining (Col. 10, lns. 53-Col. 11, lns. 6 of Sego) in a state of entering the gap between the strands (Fig. 7, coil body 758 of Segi) wherein the large diameter portion (Fig. 7, distal step 753 of Segi), the proximal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the embodiment of figure 5a of Segi by incorporating the embodiment of the shafts joining in a state of entering the gap between the strands of figure 7 of Segi, in order to provide increased rigidity of the proximal or distal step (Col. 11, lns. 7-10 of Segi).
Regarding Claim 13, The product-by-process limitation of “wherein the large diameter portion is formed by irradiation with laser light from outside of the outer shaft,” would not be expected to impart distinctive structural characteristics to the large diameter portion of the catheter.
Therefore, Segi in view of Ito in view ofKeith teaches the balloon catheter according to claim 8, Segi further discloses the balloon catheter has a large diameter portion (Fig. 5b, distal step 553 of Segi). 
Regarding Claim 14, The product-by-process limitation of “wherein the joint part is formed by joining the outer shaft and the inner shaft to each other using an adhesive,” would not be expected to impart distinctive structural characteristics to joining the outer shaft and the inner shaft.
Therefore, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 1, Keith further teaches wherein the joint part is formed by joining the outer shaft (Fig. 2, 
Regarding Claim 15, Segi discloses a balloon catheter (Fig. 2 and 5A), comprising: a balloon (Fig. 2, balloon 20);  16Attorney Docket No. 13730US01CONan outer shaft (Fig. 5a, outer shaft 30) that is joined to a proximal end (Fig. 2, rear end attachment part 23) of the balloon (balloon 20); and an inner shaft (Fig. 5a, inner shaft 450) that is disposed inside the outer shaft (Fig. 5a, outer shaft 30) and joined to a distal end (Fig. 2, distal end attachment part 22) of the balloon (Fig. 2, balloon 20), wherein an expansion lumen (Fig. 2, inflation lumen 36) is formed between an outer surface of the inner shaft (Fig. 5a, inner shaft 450) and an inner surface of the outer shaft (Fig. 5a, outer shaft 30); a core wire (Fig. 5a, core wire 90) disposed in the expansion lumen (Fig. 2, inflation lumen 36); and wherein the inner shaft (Fig. 5a, inner shaft 450) includes: a first shaft part (Fig. 5a, distal shaft part 451) that is made of a first resin (Col. 9, ln. 9-11), a second shaft part (Fig. 5a, proximal shaft part 452) that is made of a second resin (Col. 9, ln. 9-11), harder than the first resin (Col. 9, ln. 9-11), and provided on a proximal end (Col. 9, ln. 2-4) of the first shaft part (Fig. 5a, distal shaft part 451), and a large diameter portion (Fig. 5a, distal step 453) that is provided between the first shaft part (Fig. 5a, distal shaft part 451) and the second shaft part (Fig. 5a, proximal shaft part 452) so that a proximal end portion (See Examiner’s Annotated Figure 2 below) of the first shaft part (Fig. 5a, distal shaft part 451) and a distal end portion (See Examiner’s Annotated Figure 2 below) of the second shaft part (Fig. 5a, proximal shaft part 452) overlap (Fig. 5a, distal step 453) and has an outer diameter larger (Fig. 5a, distal step 453) than an outer diameter (Col. 9, lns. 4-8) of the first shaft part (Fig. 5a, distal shaft part 451) and an outer diameter (Col. 9, lns. 4-8) of the second shaft part (Fig. 5a, proximal shaft part 452).  But, 

    PNG
    media_image2.png
    300
    474
    media_image2.png
    Greyscale

Examiner Annotated Figure 2 based on Segi
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Segi by incorporating the teachings of Ito such that the inner shaft is joined to the outer shaft to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
	Furthermore, Keith teaches forming a joint part increases (See Examiner’s Annotated Figure 1 above) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft where the diameter increases (See Examiner’s Annotated Figure 1 above).

Regarding Claim 16, Segi in view of Ito in view of Keith teaches the balloon catheter of claim 15, Segi further discloses wherein a distal end (Col. 6, ln. 40-43 of Segi) of the core wire (Fig. 5a, core wire 90 of Segi) has a bulging portion (Fig. 5a, spherical bulged portion 91 of Segi) formed to transmit a pushing force (Col. 6, ln. 39-43 of Segi) from the core wire (Fig. 5a, core wire 90 of Segi) to the distal end of the inner shaft (Fig. 5a, inner shaft 450 of Segi) through the large diameter portion (Fig. 5a, distal step 453 of Segi).
Regarding Claim 17, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 15, Segi further discloses wherein the large diameter portion (Fig. 5a, distal step 453 of Segi) is formed so that the proximal end portion (Col. 9, lns. 12-15 of Segi) of the first shaft part (Fig. 5a, distal shaft part 451) covers (Col. 9, lns. 12-15 of Segi) the distal end portion (Col. 9, ln. 2-4 of Segi) of the second shaft part (Fig. 5a, proximal shaft part 452), except Segi does not disclose the outer shaft is joined to the proximal end portion of the first shaft part at the large diameter portion.
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify Segi by incorporating the 
	Furthermore, Keith teaches forming a joint part increases (See Examiner’s Annotated Figure 1 above) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft where the diameter increases (See Examiner’s Annotated Figure 1 above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Segi in view of Ito with the teachings of Keith since Keith teaches that the larger diameter portion of an inner shaft provides a sufficient attachment point for joining to an outer diameter shaft.
Regarding Claim 18, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 15, Segi further discloses wherein the large diameter portion (Fig. 5b, distal step 553 of Segi) is formed so that the distal end portion (Col. 9, lns. 43-46 of Segi) of the second shaft part (Fig. 5b, proximal shaft part 452) covers (Col. 9, lns. 43-46 of Segi) the proximal end portion of the first shaft part (Fig. 5b, distal shaft part 451), But, Segi does not disclose the outer shaft is joined to the distal end portion of the second shaft part at the large diameter portion.
However, Ito teaches joining an inner shaft to the outer shaft at a predetermined distance within the outer shaft (Page 11, paragraph [0025]) to provide a catheter with excellent pushability and followability of a balloon catheter to a blood vessel (Page 11, paragraph [0026]).

	Furthermore, Keith teaches forming a joint part increases (See Examiner’s Annotated Figure 1 above) between an inner shaft (combination of Fig. 2, inner core tube 80 and distal shaft section 66 if Keith) and an outer shaft (Fig. 2, outer sleeve 82 of Keith) by utilizing a part of the inner shaft where the diameter increases (See Examiner’s Annotated Figure 1 above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Segi in view of Ito with the teachings of Keith since Keith teaches that the larger diameter portion of an inner shaft provides a sufficient attachment point for joining to an outer diameter shaft.
Regarding Claim 19, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 15, however, the embodiments of figure 5a of Segi does not expressly show wherein the inner shaft further includes a reinforcing layer that extends from the first shaft part through the large diameter portion to the second shaft part and is wound by strands having a gap between the adjacent strands.
However, the embodiment of figure 7 of Segi does disclose a reinforcing layer (Figure 7, coil body 758 of Segi) that extends from the first shaft part (Fig. 7, second shaft part 752 of Segi) through the large diameter portion (Fig. 7, distal step 753 of Segi) to the second shaft part (Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the embodiment of figure 5a of Segi by incorporating the embodiment of the reinforcing layer of figure 7 of Segi, in order to provide increased rigidity of the proximal or distal step (Col. 3, lns. 45-47 of Segi).
Regarding Claim 20, Segi in view of Ito in view of Keith teaches the balloon catheter according to claim 19, but the embodiment of figure 5a of Segi does not expressly show wherein the large diameter portion, the proximal end portion of the first shaft part is joined to the distal end portion of the second shaft part in a state of entering the gap between the strands.
However, the embodiment of figure 7 of Segi does discloses shafts joining (Col. 10, lns. 53-Col. 11, lns. 6 of Sego) in a state of entering the gap between the strands (Fig. 7, coil body 758 of Segi) wherein the large diameter portion (Fig. 7, distal step 753 of Segi), the proximal end portion of the first shaft part (Fig. 7, second shaft part 752 of Segi) is joined to the distal end portion of the second shaft part (Fig. 7, third shaft part 754 of Segi) to increase the rigidity of the proximal or distal step (Col. 11, lns. 7-10 of Segi). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the embodiment of figure 5a of Segi by incorporating the embodiment of the shafts joining in a state of entering the gap between the strands of figure 7 of Segi, in order to provide increased rigidity of the proximal or distal step (Col. 11, lns. 7-10 of Segi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783                
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783